DETAILED ACTION
In this Office Action, new claims 26-45 filed on September 26th, 2019 were evaluated on the merits. Original claims 1-25, filed on September 8th, 2019 were cancelled by amendment on September 26th, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 26-27, 29-31, 35-36, 38, 43, and 45 are objected to because of the following informalities:  
Claim 26, line 13 “comparison between the frequency contents” (plural) should apparently read “comparison between the frequency content” (singular) to agree with earlier claim limitations in which the “frequency content” is referred to as a singular. 
Claim 27, line 1 “said processor” should apparently read “the processor” to be consistent with other claim language and be more clear in its meaning;
Similarly, claim 27, line 2 “said analysis” should apparently read “the analysis”;
The term “a motor state as in Parkinson’s disease” in claims 29-31 and 43 should apparently read “a motor state associated with Parkinson’s disease” to increase the clarity of the claims;
Similarly, “a motor state as in dyskinesia” in claim 36 and 45 should apparently read “a motor state associated with dyskinesia”. 
Claim 31, line 7-8 “a Bp index, having a zero value at the time sub-intervals when presence of pronation- supination patterns has not been identified” should apparently read “a Bp index, having a value of zero at time sub-intervals when pronation-supination patterns have not been identified” to be more clear in its meaning;
Claim 35, line 6-7 “a BE index, having a zero value at the time sub-intervals for which the flexion-extension patterns has not been identified” should apparently read “a BE index, having value of zero value at time sub-intervals when flexion-extension patterns have not been identified” to be more clear in its meaning and be grammatically correct;
Claim 38, line 1 “A” should apparently be “a” to be grammatically correct;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“a unit programmed to detect the frequency content” in claim 28;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The function of “a unit programmed to detect the frequency content” in claim 28 is disclosed as being performed by “a single device 20 that is wearable, such as a watch or a bracelet” (page 22, lines 11-12) or “an external unit” (page 24, line 26-29);
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim limitation “a processor configured to perform, a frequency analysis and spectral processing of at least one signal” renders the claim indefinite. It is unclear if the “at least one signal” is the same “at least one signal” determined by “a multi-axial measuring system”, or a different “at least one signal”.  As a result, the scope of the claim is indefinite. 
	Claim 40 has a similar recitation of “analyzing frequency content and performing processing of at least one signal” wherein it is unclear if the at least one signal is the “at least one signal” determined using a multi-axial measurement system and is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim will be read as if it were written “a processor configured to perform, a frequency analysis and spectral processing of the at least one signal”. 
Further regarding claim 26, the claim recites the term “the signal” in the claim limitation “a determination of a frequency content of the signal at each axis” (line 6). There is insufficient antecedent basis for this limitation in the claim. For example, in the case that there is more than one signal 
For purposes of examination, the limitation will be read as if it were written “a determination of a frequency content of a signal at each axis”. 
Further regarding claim 26, the claim limitation “a processor programmed to perform… an analysis, at each axis, of the frequency content, the analysis comprising the determination of the frequency content…” renders the claim indefinite. Claim 26 earlier recites that “a frequency analysis and spectral processing of at least one signal” determines a “frequency content of a signal at each axis of the multi-axial measurement system”. As a result, it is unclear if the performed “analysis” re-determines the frequency content of individual axes, or if the frequency content is determined during the step of performing a “frequency analysis and spectral processing”, and the performed “analysis” is simply comparing the determined frequency content against a reference pattern to perform a verification of compatibility. As a result, the scope of the claim is indefinite.
Claim 40 similarly recites “analyzing, at each axis, the frequency content” after reciting “analyzing frequency content and performing spectral processing” wherein it is unclear how the second recited analysis differs from the first. Accordingly, claim 40 is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim limitation will be read as if it were written “a processor programmed to perform… an analysis, at each axis, of the frequency content, the analysis comprising a comparison of each of the frequency content detected on each individual axis….”
Further regarding, claim 26, the claim recites the term “the individual axes” in the claim limitation “comparison between the frequency contents detected on the individual axes” (line 13). There is insufficient antecedent basis for this claim. Accordingly, it is unclear which subset of “individual axes” constitute “the individual axes”, rendering the scope of the claim indefinite. 

For purposes of examination, the claim will be read as if it were written “comparison between the frequency contents detected on individual axes”.
Regarding claim 27, the claim limitation “wherein said processor is further programmed to carry out the analysis of the frequency content” renders the claim indefinite. It is unclear how this claim limitation serves to further limit the claim. Specifically, claim 26 already recites “a processor programmed to perform… an analysis, at each axis, of the frequency content”. As a result, it is unclear what additional limitation the claim limitation is intending to impart, rendering the scope of the claim indefinite. 
Further regarding claim 27, the claim limitation “a quantification by which a detected frequency content, in predetermined characteristic frequency ranges and in predetermined time intervals, is distributed on the individual axes of the multi- axial measurement system” renders the claim indefinite. The claim is not grammatically correct, obscuring the intended meaning of the claim. Specifically, it is unclear what a “quantification by which a detected frequency content” is intended to mean. As a result, the scope of the claim is indefinite. 
Further regarding claim 27, the claim limitation “by comparing a characteristic frequency content” renders the claim indefinite. It is unclear how “a characteristic frequency content” differs from the “frequency content” determined in claim 26, or if “a characteristic frequency content” is intended to be the same as “the frequency content”. Furthermore, it is unclear how the “characteristic frequency content” is determined. For example, it is unclear if the device of claim 27 must also determine “a characteristic frequency content”, or if this value may be determined by an external device. As a result, the scope of the claim is indefinite. 

Regarding claim 28, the claim limitation “a unit programmed to detect the frequency content in pre-determined time intervals” renders the claim indefinite. Claim 26 recites that the claimed processor determines the frequency content. As a result, it is unclear if the “unit” is a separate processor additionally programmed to detect the frequency content in pre-determined time intervals, or if the “unit” is referring to the processor. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if the “wherein the processor is programmed to detect the frequency content in pre-determined time intervals”.
Regarding claim 29, the claim recites the term “the evaluation of the characteristic frequency content” (line 3). There is insufficient antecedent basis for this limitation. As a result, it is unclear what “evaluation of the characteristic frequency content” the claim is referring to. As a result, the scope of the claim is indefinite. 
Claim 32 has a similar recitation of “the evaluation of the characteristic frequency content” without establishing proper antecedent basis, and is similarly rejected under 35 U.S.C. 112(b). 
Further regarding claim 29, the claim limitation “the characteristic frequency content comprising frequencies included in intervals between 3 and 7 Hz” renders the claim indefinite. It is unclear what is meant by “comprising frequencies included in intervals between 3 and 7 Hz”. For example, it is unclear if the characteristic frequency content must include only frequencies between 3 and 7 Hz, if the 
Claim 32 has a similar recitation of “including frequencies included in interval between 3 and 12 Hz”, claim 36 and 45 has a similar recitation of “through an evaluation of a characteristic frequency content, which includes one or more frequencies comprised in an interval between 1 and 8 Hz”, and claim 37 has a similar recitation of “through an evaluation of a characteristic frequency content, which includes one or more frequencies comprised in an interval between 0.5 and 3 Hz” wherein it is unclear what limitations the phrase imparts on the characteristic frequency content used to identify the motor states.
Further regarding claim 29, it unclear what is meant by the term “combining” in the claim limitation “by combining the evaluation of the characteristic frequency content, the characteristic frequency content comprising frequencies included in intervals between 3 and 7 Hz, and frequencies generated by movement patterns due to pronation-supination”. For example, it is unclear if the claim intends to suggest that the different frequency contents are mathematically “combined” in some way to identify a motor state, or if the claim is intending to use the word “combine” to have a similar meaning to the term “using”, such that the different frequencies content recited are used in tandem to identify a motor state. Clarification is requested. 
Claims 32 and 43-44 similarly recite the term “combining” wherein it is unclear if the term “combining” is imparting a mathematical limitation, or is being used to denote a meaning similar to “used”, and are therefore rejected under 35 U.S.C. 112(b).
For purposes of examination, the claim will be read as if it were written “The device according to claim 27, wherein the processor is further programmed to carry out an identification of a motor state as in a Parkinson's disease tremor by evaluating the characteristic frequency content in a range between 3 and 7 Hz, and frequencies generated by movement patterns due to pronation-supination.”

Further regarding claim 30, it is unclear what the term “an entire monitoring sequence” is referring to. For example, it is unclear if “an entire monitoring sequence” is referring to a “signal” determined by the multi-axial measuring system, or if it represents some other value. Clarification is requested. 
Claim 33, 36-37, and 43-45 have a similar recitation of “an entire monitoring sequence” in which it is unclear what “an entire monitoring sequence” is.
For purposes of examination, “an entire monitoring sequence” will be considered as if it were synonymous with “a signal” determined in claim 26.
Further regarding claim 30, the claim recites the term “the individual time sub-intervals” in the claim limitation “computing, for the individual time sub-intervals” (line 5). There is insufficient antecedent basis for this limitation. Accordingly, it is unclear what subset of “individual time sub-intervals” are considered “the individual time sub-intervals”, rendering the scope of the claim indefinite.
Claims 31, and 34-35 similarly recites “the sub-intervals” without establishing proper antecedent basis and are similarly rejected 35 U.S.C. 112(b).
For purposes of examination, the limitation will be read as if it were written “computing, for individual time sub-intervals”. 

For purposes of examination, the phrase “including” will be read as if it were written “from”. 
Regarding claim 33, the claim recites the term “the identification of the presence of movement patterns due to flexion-extension” (line 1-2). There is insufficient antecedent basis for this claim. As a result, it is unclear what “identification of the presence of movement patterns due to flexion-extension” the claim is referring to. Furthermore, it is unclear if the “identification of the presence of movement patterns due to flexion-extension” is synonymous with the “identification of a motor state as in tremor due to an essential tremor” recited in claim 32, on which claim 33 is dependent, or if it is a different identification. Furthermore, if the “identification of the presence of movement patterns due to flexion-extension” is synonymous with “the “identification of a motor state as in tremor due to an essential tremor”, it is unclear how the motor state is identified, as claim 33 does not recite any of the elements of claim 32 which are used to identify the motor state. Clarification is requested.
Claim 34 similarly recites “the step of identifying movement patterns due to flexion-extension is carried” without establishing proper antecedent basis, and is similarly rejected under 35 U.S.C. 112(b).
For purposes of examination, the term “the identification of the presence of movement patterns due to flexion-extension” will be read as if it were written “the identification of a motor state as in tremor due to an essential tremor”. 
Regarding claim 35, the term “supports” in the claim limitation “wherein a qualification of an extent of the motor state due to essential tremors is supported by a computation of one or more numerical indices” renders the claim indefinite. It is unclear what qualities “a computation of one or more numerical indices” must have in order to be considered “supporting” a qualification of the motor 
For purposes of examination, the claim will be read as if it were written “wherein a qualification of an extent of the motor state due to essential tremors is provided by a computation of one or more numerical indices”. 
Regarding claim 36, the claim recites the term “the LP index” in the claim limitation “additional indices obtained based on the LP index and/or the BD index” (line 31). There is insufficient antecedent basis for this term. As a result, it is unclear what index the claim is referring to, rendering the scope of the claim indefinite. 
Claim 45 has a similar recitation of “the LP index” without establishing proper antecedent basis and is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the “the LP index” will be read as if it were written “the LD index”.
Regarding claim 38, the claim limitation “wherein the device may be worn on a wrist in a  manner of a watch” renders the claim indefinite. It is unclear what limitations this claim intends to impart on the structure of the claimed invention. Specifically, it is unclear what structural limitations the device must have (such as a strap, buckle etc.) in order for it to be considered as being able to be worn “on a wrist in a manner of a watch”. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “wherein the device is a watch that may be worn on a wrist”. 
Any claim listed as being rejected in the preamble which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of an explicitly-rejected claim on which it is dependent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mathematical concept. A streamlined analysis of claim 40 follows.
STEP 1: Regarding claim 40, the claim recites a method of determining a motor state of a subject. Thus, the claim is directed to a method, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of verifying compatibility with frequency characteristics of a specific reference motor state sets forth a judicial exception. This step describes a Mathematical Concept (including a calculation, equation, etc). Thus, the claim is drawn to a Mathematical Concept, which is an Abstract Idea. 
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. Besides the Abstract Idea, the claim recites the method steps of determining a signal indicative of a motion of a limb using a multi-axial measurement system, and analyzing a frequency content and performing spectral processing of at least one signal for each axis of the multi-axial measurement system. These claim elements fail to recite any additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. The multi-axial measurement system is a generic measurement system with no particular structure. In addition, no particular structural elements are recited as performing the steps of analyzing the 
Consideration of the additional method steps elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception.
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim measuring a motion signal using a multi-axial measurement system, analyzing the frequency content and performing spectral processing for each axis of the measurement system. Acquiring a motion signal using a multi-axial measurement system from a user is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Similarly, the steps of analyzing the frequency content of  signal is well-understood, routine and conventional activity 
Claim 26 recites an apparatus for determining a motor state of a subject using similar method steps recited in claim 40. Claim 26 has additional limitations to the Abstract Idea, such as including “an inter-axes comparison between the frequency contents detected on the individual axes to verify a possible correspondence with the reference pattern”. However, these additional claim limitations to the Abstract Idea fails to impose any meaningful structural limitation on the machine used to perform the Abstract Idea. In addition, the additional limitations to the Abstract Idea do not cause the method as a whole to effect a particular treatment or cause a particular change. Claim 26 also recites the additional structural limitation of a processor. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Thus, claim 26 fails to add or modify additional elements that cause the recited apparatus to amount to significantly more than the exception itself.
Dependent claim 27-39 and 41-45 also fail to add additional elements that integrate the judicial exception into a practical application. Claims 27 recites additional limitations to the analysis of the motion signal, and is merely insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. Claims 29-37 and 41-45 introduce additional Abstract Ideas, such as the Mathematical Concept of identifying a motor state as in Parkinson’s disease by combining different criteria (as in claim 29), and the Mathematical Concept of computing numerical indices (as in claim 31). 
Claims 14 and 24 merely add limitations to the calculations performed in the Abstract Idea. Claim 2 recites additional limitations to the bio-signal, however does not disclose a particular sensor as performing the measuring of the bio-signal. Therefore, the dependent claims do not add any limitation that imposes any meaningful limitation on the machine or method used to perform the Abstract Idea, and do not add limitations that effect a particular treatment or effect a particular change based on estimated blood pressure, thus failing to amount to significantly more than the judicial exception.
Claim 38 also does not provide sufficient structure to the claimed device to integrate the claimed invention into a practical application. The limitation of the device being able to be worn on a wrist in a manner of a watch does not impart a specific structure onto the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claims are generally directed towards: a device to determine a motor state of a subject comprising: 
a multi-axial measuring system adapted to determine at least one signal indicative of a motion of a limb or a plurality of parts of a body of the subject; and
 a processor programmed to perform, 
a frequency analysis and spectral processing of at least one signal, so that a determination of a frequency content of the signal at each axis of the multi-axial measurement system is provided, and 
an analysis, at each axis, of the frequency content, the analysis comprising the determination of the frequency content of individual axes and a comparison of each of the frequency content detected on each individual axis against a reference pattern so that a verification of compatibility with the reference pattern is performed, 
wherein the verification of compatibility performed by the processor includes an inter-axes comparison between the frequency contents detected on the individual axes to verify a possible correspondence with the reference pattern
Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathan et al. (US 20150190085 A1 – cited by Applicant), referred to hereafter as Nathan.
Regarding claim 40, Nathan (Figure 1B) teaches a method of determining a motor state of a subject (Abstract), comprising: determining at least one signal indicative of a motion of a limb or of one or more parts of a body using a multi-axial measurement system (paragraph 0030 and 0033); analyzing frequency content and performing spectral processing of at least one signal so as to detect the frequency content of the at least one signal in correspondence with each axis of the multi-axial measurement system (paragraph 0050 – “motion data from cameras 102a-n and/or from motion detector 110 is transformed into the frequency domain, via a Fourier transform, or wavelet transform. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-29 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al. (US 20150190085 A1), referred to hereafter as Nathan, in view of Heida et al. (“Power spectral density analysis of physiological, rest and action tremor in Parkinson’s disease patients treated with . 
Regarding claim 26, Nathan (Figure 1B) teaches a device to determine a motor state of a subject (Abstract) comprising: a multi-axial measuring system (110) adapted to determine at least one signal indicative of a motion of a limb or a plurality of parts of a body of the subject (paragraph 0030 and 0033); and a processor (located within 154; paragraph 0055; shown in detail in Figure 2A, element 208) programmed to perform: a frequency analysis and spectral processing of at least one signal, so that a determination of a frequency content of the signal at each axis of the multi-axial measurement system is provided (paragraph 0050 – “motion data from cameras 102a-n and/or from motion detector 110 is transformed into the frequency domain, via a Fourier transform, or wavelet transform. In the frequency domain, the motion data is analyzed to see whether the motion data includes unique features in the frequency domain”), and an analysis, at each axis, of the frequency content, the analysis comprising a comparison of each of the frequency content detected on each individual axis against a reference pattern so that a verification of compatibility with the reference pattern is performed (paragraph 0050 – “The transformed may then be scanned for large coefficients of basis vectors that are expected to be associated with a seizure. The recognition seizure motion patterns in the frequency domain may be performed based on a supervised or unsupervised learning”). However, Nathan fails to teach the verification of compatibility performed by the processor including an inter-axes comparison between the frequency contents detected on the individual axes to verify a possible correspondence with the reference pattern.
	Heida teaches a method of classifying tremor and non-tremor motion data in Parkinson’s patients comprising: performing an inter-axes comparison of the frequency contents of a signal indicative of a motion of a limb to determine a dominant poll (Abstract; page 3, column 2, paragraph 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Nathan to perform the method of determining the presence of a tremor of Heida by performing an inter-axes comparison between the frequency contents detected on the individual axes to determine a dominant pole, and comparing the dominant pole to a threshold to verify a possible correspondence with a reference pattern. Doing so would allow the device of Nathan to only perform frequency analysis on signal windows which contain a tremor, improving the efficiency of the device.
	Regarding claim 27, Heida teaches that the inter-axes comparison comprises a quantification (calculation of power spectral density) by which a detected frequency content, in predetermined characteristic frequency ranges (“3.5-7.5 Hz”) and in predetermined time intervals (“3 second windows”), is distributed on the individual axes of the multi-axial measurement system by evaluating the frequency content detected on the individual axes and by comparing the frequency content detected on the individual axes to each other (page 3, column 2, paragraph 3). Therefore, Nathan in view of Heida teach all of the structural limitations of claim 2. 
	Regarding claim 28, Heida teaches that the frequency content is detected in pre-determined time intervals (“3 second windows”; page 3, column 2, paragraph 3). Therefore, Nathan in view of Heida teach all of the structural limitations of claim 3. 
	Regarding claim 29, Heida teaches identifying a Parkinson’s tremor by evaluating frequencies generated by movement patterns due to pronation-supination in frequency ranges between 3.5 Hz and 7.5 Hz (Abstract; page 3, column 2, paragraph 3). Therefore, Nathan in view of Heida teaches the device according to claim 27, wherein the processor is further programmed to carry out an identification of a motor state as in a Parkinson's disease tremor by combining the evaluation of the characteristic 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan in view of Heida to have the characteristic frequency content comprising frequencies in the interval between 3 Hz and 7 Hz. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious, through routine optimization, to use an interval between 3 Hz and 7 Hz.
	Regarding claim 38, Nathan teaches that the motion detector (110) may fit into an enclosure the size of a wristwatch (paragraph 0033) and that the motion detetion device may be a wristwatch (paragraph 0055). Therefore, Nathan in view of Heida teaches the device according to claim 26, wherein the device may be worn on a wrist in a manner of a watch.
Regarding claim 39, Nathan teaches the processor may be located on an external PC (paragraph 0042) and the recognition of motion patterns in the frequency domain may be performed based on a supervised learning (paragraph 0050). Therefore, Nathan in view of Heida teaches the device according to claim 26, wherein the processor is an external processing unit for identification, qualitative assessment and quantitative evaluation of motor states based on cloud computing for storing, processing and transmitting data.
Claim(s) 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 20150190085 A1), as applied to claim 40, in view of Heida et al. (“Power spectral density analysis of physiological, rest and action tremor in Parkinson’s disease patients treated with deep brain stimulation” – see NPL literature). 

Heida teaches a method of classifying tremor and non-tremor motion data in Parkinson’s patients comprising: performing an inter-axes comparison of the frequency contents of a signal indicative of a motion of a limb to determine a dominant poll (Abstract; page 3, column 2, paragraph 3). The frequency content of the dominant pole is then compared to a threshold to determine if a tremor is present (page 3, column 2, paragraph 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Nathan to perform the method of determining the presence of a tremor of Heida by performing an inter-axes comparison between the frequency contents detected on the individual axes to determine a dominant pole, and comparing the dominant pole to a threshold to verify a possible correspondence with a reference pattern. Doing so would allow the device of Nathan to only perform frequency analysis on signal windows which contain a tremor, improving the efficiency of the device.
Regarding claim 42, Nathan in view of Heida teaches the method according to claim 40, wherein the step of analyzing comprises quantifying an extent of motor states comparable to extrapyramidal symptoms in at least one of the following ways: by combining a computation of numerical indices (as in Heida page 3, column 2, paragraph 3) and a qualitative evaluation of a quantitative time-frequency analysis (Nathan paragraph 0050), the quantitative evaluation being carried out by examining one or more of spectral analyses (Nathan paragraph 0050), time-frequency analyses, a trend over time of detected numerical indices, or a graphic display of the detected numerical indices. 
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 20150190085 A1) in view of Heida (“Power spectral density analysis of physiological, rest and action tremor in Parkinson’s disease patients treated with deep brain stimulation” – see NPL literature), as applied to claim 26, in further view of Ziestma (US 20130060124 A1).
Regarding claim 32, Nathan in view of Heida teaches the device of claim 26. However, Nathan in view of Heida fails to teach the processor being programmed to carry out an identification of a motor state as in a tremor due to an essential tremor by combining the evaluation of a characteristic frequency content, including frequencies included in an interval between 3 and 12 Hz and a presence of movement patterns due to flexion-extension.
Ziestma (Figure 6) teaches an apparatus for use in diagnosing and/or treating neurological disorders (Abstract) by analyzing the frequency signal output by a sensor (paragraph 0046). Ziestma teaches that many different motor states may be differentiated by analyzing limb tremors in different frequency ranges, and specifically recites evaluating essential tremors in a frequency range of 4-12 Hz (paragraph 0047-0048 and Table 1). 
It would have been obvious to one of ordinary skill in the art to have modified Nathan in view of Heida to identify additional motor states, such as essential tremors, by analyzing the frequency content of the signals in range of 4 and 12 Hz, as taught by Ziestma. Doing so would increase the functionality of Nathan in view of Heidma, and would simply constitute applying known methods to a known device to yield predictable results. Furthermore, although Ziestma teaches analyzing for essential tremors in a  range of 4-12 Hz, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller.
Claim(s) 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 20150190085 A1) in view of Heida (“Power spectral density analysis of physiological, rest and action tremor in Parkinson’s disease patients treated with deep brain stimulation” – see NPL literature), as applied to claim 26, in further view of Griffiths et al. (“Automated Assessment of Bradykinesia and Dyskinesia in Parkinson’s Disease” – see NPL literature), referred to hereafter as Griffiths.
Regarding claim 36, Nathan in view of Heida teaches the device according to claim 26. Furthermore, Nathan in view of Heida teaches subdividing an entire monitoring sequence into time sub-intervals and computing a spectral density for each single axis (Sx, Sy and Sz) and on each time sub-interval of the entire monitoring sequence in order to identify a tremor (Heida page 3, column 2, paragraph 3). However, Nathan in view of Heida fails to teach: the processor is programmed to perform an identification, quantification, and comparative evaluation of a motor state as in dyskinesia through an evaluation of a characteristic frequency content, which includes one or more frequencies comprised in an interval between 1 and 8 Hz; performing a computation, for the individual time intervals and for each axis, of EDx, EDy and ED, parameters, by integrating the spectral densities Sx, Sy and Sz over a characteristic frequency range; computing a BD index, for the individual time intervals and for each axis, the EDx, EDy and ED, parameters by integrating the spectral densities Sx, Sy and Sz over the characteristic frequency range; identifying a possible dyskinesia by evaluating the sub-intervals for which the BD index value is higher than a threshold value; quantifying the possible dyskinesia by evaluating a value of the BD index only for those sub-intervals in which the step of identifying was carried out; and computing one or more numerical indices.
Griffiths discloses a method of assessing bradykinesia and dyskinesia in Parkinson’s patients (Abstract). Griffiths teaches measuring a mean spectral power (MSP) within a frequency range between 0.2 and 4 Hz to determine bradykinesia and dyskinesia in Parkinson’s patient (page 2, column 2, and paragraph 3). Mean spectral power is understood to be calculated by integrating the spectral density of D index described in the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan in view of Heida to further assess and quantify bradykinesia and dyskinesia using the method of Griffiths, such that possible bradykinesia and dyskinesia are identified by the BKS and DKS exceeding a threshold value. Doing so would increase the functionality of Nathan in view of Heida, and would simply constitute applying known methods to a known device to yield predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan in view of Heida and Griffiths to evaluate frequency content in an interval between 1 and 8 Hz. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious, through routine optimization, to use an interval between 1 Hz and 8 Hz.
Regarding claim 37, Nathan in view of Heida and Griffiths teaches the device according to claim 26, wherein the processor is programmed to perform an identification, quantification, and comparative assessment of a motor state similar to bradykinesia through an evaluation of a characteristic frequency content, which includes frequencies comprised in an interval between 0.5 and 3 Hz (Griffiths page 2, column 2, paragraph 3), and the following steps: subdividing an entire monitoring sequence into time sub-intervals and computing a spectral density for each single axis (Sx, Sy and Sz) and on each time sub-interval of the entire monitoring sequence (Heida page 3, column 2, paragraph 3); performing a computation, for individual time intervals and for each axis, of EBx, EBy and EBz parameters by . 
Claim(s) 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 20150190085 A1), as applied to claim 40, in view of Heida (“Power spectral density analysis of physiological, rest and action tremor in Parkinson’s disease patients treated with deep brain stimulation” – see NPL literature), in further view of Griffiths et al. (“Automated Assessment of Bradykinesia and Dyskinesia in Parkinson’s Disease” – see NPL literature), referred to hereafter as Griffiths.
Regarding claim 45, Nathan teaches the method according to claim 40. However, Nathan fails to teach the method wherein identification, quantification, and comparative evaluation of a motor state as in dyskinesia through an evaluation of a characteristic frequency content, which includes one or more frequencies comprised in an interval between 1 and 8 Hz, and the following steps: subdividing an entire monitoring sequence into time sub-intervals and computing a spectral density for each single axis (Sx, Sy and Sz) and on each time sub-interval of the entire monitoring sequence; performing a computation, for the individual time intervals and for each axis, of the EDx, EDy and ED, parameters, by integrating the spectral densities Sx, Sy and Sz over a characteristic Page 12 of 14S/N 16/492,146Preliminary Amendment frequency range; computing a BD index, defined as a linear or non-linear combination of the EDx, EDy and EDz parameters, for all time sub-intervals of the entire monitoring sequence; identifying a possible dyskinesia by evaluating the sub-intervals for which D index value is higher than a threshold value; quantifying the possible dyskinesia by evaluating a value of the BD index only for those sub-intervals in which the step of identifying was carried out; computing one or more numerical indices 
Heida teaches a method of classifying tremor and non-tremor motion data in Parkinson’s patients comprising: subdividing an entire monitoring sequence into time sub-intervals and computing a spectral density for each single axis (Sx, Sy and Sz) and on each time sub-interval of the entire monitoring sequence (Abstract; page 3, column 2, paragraph 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Nathan to perform the method of determining the presence of a tremor of Heida by subdividing an entire monitoring sequence into time sub-intervals and computing a spectral density for each single axis and performing an inter-axes comparison between the frequency contents detected on the individual axes to determine a dominant pole, and comparing the dominant pole to a threshold to verify a possible correspondence with a reference pattern. Doing so would allow the device of Nathan to only perform frequency analysis on signal windows which contain a tremor, improving the efficiency of the device.
	However, Nathan in view of Heida fails to teach: the processor being programmed to perform an identification, quantification, and comparative evaluation of a motor state as in dyskinesia through an evaluation of a characteristic frequency content, which includes one or more frequencies comprised in an interval between 1 and 8 Hz; performing a computation, for the individual time intervals and for each axis, of EDx, EDy and ED, parameters, by integrating the spectral densities Sx, Sy and Sz over a characteristic frequency range; computing a BD index, for the individual time intervals and for each axis, the EDx, EDy and ED, parameters by integrating the spectral densities Sx, Sy and Sz over the characteristic frequency range; identifying a possible dyskinesia by evaluating the sub-intervals for which the BD index value is higher than a threshold value; quantifying the possible dyskinesia by D index only for those sub-intervals in which the step of identifying was carried out; and computing one or more numerical indices.
Griffiths discloses a method of assessing bradykinesia and dyskinesia in Parkinson’s patients (Abstract). Griffiths teaches measuring a mean spectral power (MSP) within a frequency range between 0.2 and 4 Hz to determine bradykinesia and dyskinesia in Parkinson’s patient (page 2, column 2, and paragraph 3). Mean spectral power is understood to be calculated by integrating the spectral density of a signal over a characteristic frequency range. This MSP is then used to calculate a bradykinesia score (BKS) and a dyskinesia score (DKS) which represent numerical indices that quantify bradykinesia and dyskinesia (page 2, column 2, and paragraph 3). These scores are functionally equivalent to the BD index described in the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan in view of Heida to further assess and quantify bradykinesia and dyskinesia using the method of Griffiths, such that possible bradykinesia and dyskinesia are identified by the BKS and DKS exceeding a threshold value. Doing so would increase the functionality of Nathan in view of Heida, and would simply constitute applying known methods to a known device to yield predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan in view of Heida and Griffiths to evaluate frequency content in an interval between 1 and 8 Hz. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious, through routine optimization, to use an interval between 1 Hz and 8 Hz.

Allowable Subject Matter
Claims 30-31, 33-35, and 43-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    91
    134
    media_image1.png
    Greyscale
Regarding claim 30, Nathan in view of Heida teaches the device according to claim 29, as discussed in “Claim Rejections – 35 U.S.C. 103” section above. Furthermore, Heida teaches that identifying the motor state as in Parkinson's disease includes: subdividing an entire monitoring sequence into individual time sub-intervals (“3 second time intervals”) and computing spectral density (“power spectral density”) for each single axis (Sx, Sy and S,) and on each time sub-interval for the entire monitoring sequence; Furthermore, computing an average power by integrating a spectral density over a characteristic frequency range is well-understood in the art. For example, Griffiths et al. (“Automated Assessment of Bradykinesia and Dyskinesia in Parkinson’s Disease” – see NPL literature), discloses measuring a mean spectral power (MSP) within frequency bands to determine bradykinesia and dyskinesia in Parkinson’s patient (page 2, column 2, paragraph 3). Therefore, computing, for the individual time sub-intervals and for each single axis, Epx, Epy and Epz, parameters by integrating the spectral densities Sx, Sy and S, over the characteristic frequency range would have been obvious to one of ordinary skill in the art. However, no prior art reference teaches the step of identifying movement patterns due to the pronation-supination in correspondence with time sub-intervals for which all of the following three conditions occur: 
Where σ represents a threshold value. Therefore the claim has allowable subject matter. 


    PNG
    media_image2.png
    59
    131
    media_image2.png
    Greyscale
	Regarding claim 33, Nathan in view of Heida and Ziestma teaches the device according to claim 32. However, similarly to claim 30, no prior art reference teaches or suggests the step of identifying movement patterns due to flexion-extension at the time sub-intervals for which all of the following occur: 
Where δ represents a threshold value. Therefore the claim has allowable subject matter.
	Claims 34-35 are dependent on claim 33 and therefore also contain allowable subject matter. Claim 44 teaches a method of identifying essential tremors due to the presence of movement patterns due to flexion-extension using similar steps as claim 33. Therefore, claim 44 also contains allowable subject matter.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salarian et al. (“Quantification of Tremor and Bradykinesia in Parkinson’s Disease Using a Novel Ambulatory Monitoring System”) teaches a multi-axial measurement system (Figure 1) which is configured to identify and quantify tremors using a similar method to that described in Heida (Figure 2; page 3, column 1, paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791